Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 1 of 27 Page ID #:3021



  1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
 11
      SPEX TECHNOLOGIES, INC.,               Case No. 8:16-CV-01790-JVS-AGR
 12
 13              Plaintiff,                  Hon. James V. Selna

 14                                          KINGSTON’S REPLY IN SUPPORT
           v.                                OF MOTION TO AMEND
 15                                          ANSWER, AFFIRMATIVE
    KINGSTON TECHNOLOGY                      DEFENSES AND
 16 CORPORATION, KINGSTON                    COUNTERCLAIMS TO
                                             PLAINTIFF’S COMPLAINT FOR
 17 DIGITAL, INC., KINGSTON                  PATENT INFRINGEMENT
    TECHNOLOGY COMPANY, INC.,
 18 IMATION CORPORATION,                     Honorable Judge James V. Selna
 19 DATALOCKER INC., DATA LOCKER
    INTERNATIONAL, LLC,                      Date: September 23, 2019
 20                                          Time: 1:30 p.m.
                                             Courtroom: Santa Ana, 10C
 21           Defendants.

 22
 23
 24
 25
 26
 27
 28
                                               KINGSTON’S REPLY ISO MOTION TO AMEND
                                                ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                    8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 2 of 27 Page ID #:3022



                                                    TABLE OF CONTENTS
  1
  2   INTRODUCTION ..................................................................................................................... 1
  3
      ARGUMENT .............................................................................................................................. 3
  4
                I.        THIS COURT SHOULD GRANT KINGSTON LEAVE TO
  5                       AMEND ITS ANSWER .......................................................................... 3
  6
                          A.         Amendment Would Not Be Futile as Kingston’s Claims
  7                                  Are Supprted by Well-Founded Factual Allegations and
                                     Established Law ........................................................................................ 3
  8
  9                       B.         Kingston’s Amendments Neither Prejudice SPEX Nor
                                     Are They Brought In Bad Faith ...........................................................18
 10
      CONCLUSION.........................................................................................................................21
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                         i      KINGSTON’S REPLY ISO MOTION TO AMEND
                                                                                 ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                                                     8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 3 of 27 Page ID #:3023




  1                                            TABLE OF AUTHORITIES

  2   Cases                                                                                                                Page(s)
  3   Am. Ad Mgmt., Inc. v. GTE Corp.,
  4     92 F.3d 781 (9th Cir. 1996) .................................................................................. 12

  5   Becton, Dickinson & Co. v. Cytek Biosciences Inc.,
         No. 18-CV-00933-MMC, 2019 WL 633008 (N.D. Cal. Feb. 14,
  6      2019) ..................................................................................................................... 14
  7
      Bhan v. NME Hosps., Inc.,
  8     929 F.2d 1404 (9th Cir. 1991) .............................................................................. 14
  9   Cascade Health Sols. v. PeaceHealth,
 10     515 F.3d 883 (9th Cir. 2008) ................................................................................ 11
 11   Coal. For ICANN Transparency, Inc. v. VeriSign, Inc.,
 12     611 F.3d 495 (9th Cir. 2010) ................................................................................ 12

 13   Credit Bureau Servs., Inc. v. Experian Info. Sols., Inc.,
          No. SACV 12-2146 JGB, 2013 WL 3337676 (C.D. Cal. June 28,
 14
         2013) ..................................................................................................................... 11
 15
      Eichman v. Fotomat Corp.,
 16      880 F.2d 149 (9th Cir. 1989) ................................................................................ 12
 17
      F.T.C. v. Actavis, Inc.,
 18      570 U.S. 136 (2013).................................................................................. 14, 15, 16
 19   Fortner Enterprises, Inc. v. U.S. Steel Corp.,
 20     394 U.S. 495 (1969).............................................................................................. 11

 21   Handgards, Inc. v. Ethicon, Inc.,
        601 F.2d 986 (9th Cir. 1979) .................................................................. 7, 8, 14, 15
 22
 23   In re High-Tech Employee Antitrust Litig.,
          856 F. Supp. 2d 1103 (N.D. Cal. 2012) ................................................................ 12
 24
      Int’l Distribution Centers, Inc. v. Walsh Trucking Co.,
 25
          812 F.2d 786 (2d Cir. 1987) ................................................................................. 10
 26
 27
 28
                                                                     ii     KINGSTON’S REPLY ISO MOTION TO AMEND
                                                                             ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                                                 8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 4 of 27 Page ID #:3024




  1   Marble Bridge Funding Grp., Inc. v. Euler Hermes Am. Credit Indem.
        Co.,
  2     225 F. Supp. 3d 1034 (N.D. Cal. 2016) .................................................................. 6
  3   Nat’l Ass’n of African Am.-Owned Media v. Charter Commc’ns, Inc.,
  4     915 F.3d 617 (9th Cir. 2019) .................................................................................. 5
  5   Navarro v. Block,
  6     250 F.3d 729 (9th Cir. 2001) .................................................................................. 7

  7   Paladin Assocs., Inc. v. Montana Power Co.,
         328 F.3d 1145 (9th Cir. 2003) .................................................................. 10, 12, 14
  8
  9   Potter Voice Techs., LLC v. Apple Inc.,
         No. C 13-1710 CW, 2015 WL 13404106 (N.D. Cal. Mar. 20, 2015) .................. 19
 10
      SPEX Technologies, Inc. v. Toshiba America Electronics Components,
 11     Inc. et al.,
 12     Case No. 16-cv-01800 (C.D. Cal.) ....................................................................... 17
 13   SPEX Technologies, Inc. v. Western Digital Corp. et al.,
 14     Case No. 16-cv-01788 (C.D. Cal.) ....................................................................... 17

 15   Stanislaus Food Prod. Co. v. USS-POSCO Indus.,
         782 F. Supp. 2d 1059 (E.D. Cal. 2011) ................................................................ 13
 16
 17   T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,
         809 F.2d 626 (9th Cir. 1987) ................................................................................ 12
 18
      United States v. Sanchez-Murillo,
 19
        608 F.2d 1314 (9th Cir. 1979) ................................................................................ 6
 20
      Statutes
 21
      28 U.S.C. § 1338 .......................................................................................................... 9
 22
 23   35 U.S.C. § 315(e)(2)................................................................................................... 9

 24   California Business and Professions Code § 17200 .................................................. 14
 25   California Cartwright Act .......................................................................................... 13
 26
      Sherman Act § 1.................................................................................................. passim
 27
      Sherman Act § 2............................................................................................. 10, 13, 15
 28
                                                                  iii    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                                          ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                                              8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 5 of 27 Page ID #:3025




  1                                     INTRODUCTION
  2          Kingston’s motion for leave to amend should be granted. As Kingston
  3   explained in its original motion, and as detailed in the amended answer and
  4   counterclaims, the claims Kingston seeks to add are firmly grounded in SPEX’s
  5   continued assertion of claims it knows are invalid. Contrary to what SPEX says in its
  6   response, the amended pleading contains more than sufficient factual basis for a jury to
  7   reasonably infer that SPEX knows the claims are invalid. Nearly identical claims were
  8   already adjudicated to be invalid in a PTAB proceeding (which SPEX did not appeal),
  9   and Kingston pleads more than sufficient factual basis to infer that SPEX knows that
 10   the only element not recited in those nearly identical claims would be practiced by any
 11   PCMCIA device, such as those described in both of the prior art references from the
 12   PTAB proceeding. The only reason the claims at issue here were not found invalid is
 13   because, before the PTAB reached a final determination of the claims, SPEX gave the
 14   challengers to the patent a free perpetual license to it to avoid adjudication of the
 15   invalidity of these claims. This illegal reverse settlement allowed SPEX to continue
 16   seeking monopoly rents based on claims it knows are invalid in an effort to harm the
 17   market for portable secure USB storage devices.
 18          SPEX’s response attempts to confuse the issues by asserting that Kingston is
 19   estopped from bringing anti-trust counterclaims because of earlier IPR proceedings in
 20   which Kingston challenged the validity of the claims at issue. To be clear, Kingston’s
 21   anti-trust and patent misuse counterclaims plead that SPEX knows that the claims are
 22   invalid over Harari and Anderson. This is far different than affirmatively seeking a
 23   judgment of invalidity over these two references. Indeed, Kingston will bring an
 24   entirely separate invalidity case against the ’135 patent based on entirely different prior
 25   art–art that could not have been raised in the IPRs and for which there can be no
 26   contention that Kingston is estopped. SPEX points to no authority that would
 27
 28
                                                   1    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 6 of 27 Page ID #:3026




  1   conflate these two different inquiries, nor anything that even suggests that Kingston is
  2   barred from bringing anti-trust or patent misuse claims.
  3          SPEX also attempts to confuse the issues by incorrectly claiming that Kingston
  4   must prove that all parties to an illegal contract in restraint of trade must have an intent
  5   to restrain trade in order to maintain its anti-trust claims. This is wholly unsupported
  6   even by the cases cited by SPEX. Kingston must prove, as the amended answer and
  7   counterclaims successfully plead, that SPEX entered into an agreement that constitutes
  8   an unreasonable restraint of trade. SPEX cannot escape anti-trust liability by asserting
  9   that it alone intended to restrain trade with its illegal reverse-payment settlement.
 10          SPEX is also wrong to suggest that Kingston’s counterclaims fail to plead
 11   adequate harm to a market and that, somehow, its illegal reverse settlement increases
 12   competition in the marketplace. To the contrary, as alleged in Kingston’s complaint,
 13   seeking a monopoly rent against Kingston predicated on claims that SPEX knows are
 14   invalid will cause prices in the U.S. and California markets for secure portable USB
 15   storage devices to increase without any benefit to consumers. If Kingston is forced to
 16   pay the exorbitant license fees SPEX is demanding, Kingston will be forced to raise
 17   prices of its portable, secure USB products. As Kingston holds a significant market
 18   share for these products, Kingston raising its prices will allow other competitors to
 19   raise prices. Thus, SPEX’s wrongful assertion of known-invalid claims will cause harm
 20   to consumers, who will be forced to pay higher prices.
 21          Lastly, SPEX’s complaints of alleged prejudice and bad faith are without merit.
 22   The only prejudice and “bad faith” SPEX identifies is that it will have to defend itself
 23   against Kingston’s well-founded claims. Having to answer for illegal actions is not
 24   prejudice that should prevent this Court from allowing Kingston to amend its claims.
 25   Nor are these claims brought for any other purpose other than to bring SPEX to
 26   account for its illegal actions which have harmed Kingston.
 27
 28
                                                   2    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 7 of 27 Page ID #:3027




  1          Because Kingston’s claims are well-founded in law and fact and will not cause
  2   any real prejudice to SPEX, the amendments should be allowed.
  3                                       ARGUMENT
  4    I.    THIS COURT SHOULD GRANT KINGSTON LEAVE TO AMEND
  5          ITS ANSWER
  6         A. Amendment Would Not Be Futile as Kingston’s Claims Are Supported
               by Well-Founded Factual Allegations and Established Law
  7          As explained in Kingston’s motion, and as laid out in Kingston’s amended
  8   counterclaims, Kingston seeks to amend its answer and add counterclaims alleging
  9   violations of both Federal and State anti-trust laws and add an affirmative defense and
 10   counterclaim asserting misuse of a patent. Each of these claims are predicated on
 11   SPEX’s continued assertion of claims that SPEX knows are invalid. Because SPEX
 12   continues to try to collect monopoly rents on these known-invalid claims, the market
 13   for portable secure USB products in the United States (including California) will be
 14   harmed as consumers will be forced to pay more for these same products without any
 15   added benefit. Each of these claims is well supported by factual allegations in
 16   Kingston’s counterclaim complaint, and each finds strong support in well-established
 17   law. In other words, Kingston’s amendments would be far from futile.
 18          SPEX disagrees, but offers little more than confusion and obfuscation. In
 19   particular, SPEX primarily asserts that Kingston is estopped from asserting that SPEX
 20   knows that its claims are invalid—improperly conflating a counterclaim seeking a
 21   judgment of invalidity with a counterclaim seeking damages and an injunction for
 22   violations of anti-trust law. Next, SPEX also attacks the factual allegations underlying
 23   Kingston’s assertion that SPEX knows the relevant claims are invalid, but SPEX’s
 24   denials of fact hardly warrant denial of this motion. Knowledge can be (and is often)
 25   proved using circumstantial evidence such as the allegations pled in Kingston’s
 26   counterclaim complaint. Lastly, SPEX’s assertion that Kingston has not adequately
 27   pled its antitrust claims ignores the allegations made in Kingston’s counterclaim
 28
                                                  3   KINGSTON’S REPLY ISO MOTION TO AMEND
                                                       ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                           8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 8 of 27 Page ID #:3028




  1   complaint and misstate what is required to plead these antitrust and patent misuse
  2   claims. Each of SPEX’s arguments are addressed below.
  3                1. Kingston’s Counterclaims Plead Facts Sufficient to Show SPEX
                      Knows Claims 55 and 57 Are Invalid over Harari and Anderson
  4
            SPEX’s contention (at 15–20) that the counterclaim complaint fails to plead that
  5
      SPEX knows that claims 55 and 57 of the ’135 patent are invalid is simply wrong. At
  6
      the outset, though, it is important to clear up confusion created by SPEX’s response.
  7
      Kingston is not asserting that SPEX knows these claims are invalid over a combination
  8
      of Harari, Anderson, and Jones. See, e.g., Resp. at 7. Rather, Kingston asserts that
  9
      SPEX knows claims 55 and 57 of the ’135 patent are invalid over Harari and Anderson
 10
      because nearly-identical claims from the ’802 patent were found obvious by the PTAB
 11
      over these two references—a decision with SPEX has not attempted to appeal. This
 12
      was made plainly clear in Kingston’s amended complaint and in Kingston’s motion.
 13
      (See D.I. 172–2 at ¶ 26 (asserting that SPEX knows “the same prior art which rendered
 14
      all other elements of these claims unpatentable (as determined by the PTAB) also
 15
      teaches” the only limitation present in claim 55 and 57 that distinguishes these claims
 16
      from the earlier-adjudicated invalid claims); D.I. 172, at 3 (“SPEX knows . . . that the
 17
      only [non-common] limitation present in claims 55 and 57 of the ’135 patent is also
 18
      taught by Harari and Anderson”). It is unclear why SPEX chose to misstate the basis
 19
      for Kingston’s claim.
 20
            In reality, Kingston’s allegation that SPEX knows that claims 55 and 57 are
 21
      invalid is straightforward and simple. Claims 55 and 57 of the ’135 patent are nearly
 22
      identical to claims 38 and 39 of the ’802 patent. Kingston’s counterclaim complaint
 23
      explains how even SPEX’s own infringement expert said the common elements were
 24
      the same in his expert report. (See D.I. 172–2.) Although SPEX now appears to have
 25
      changed its tune (at 20) with respect to the common elements, this is not a basis to
 26
      deny Kingston leave to amend. At most, this creates a fact issue regarding SPEX’s
 27
      understanding as to the scope of claims 55 and 57 of the ’135 patent as compared to
 28
                                                  4    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                        ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                            8:16-cv-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 9 of 27 Page ID #:3029




  1   the nearly-identical previously-adjudicated invalid claims, both now and at the time it
  2   entered into the illegal reverse settlement with the other defendants. Kingston’s
  3   counterclaim complaint sufficiently states a plausible factual basis to conclude that
  4   claims 55 and 57 are nearly-identical to claims 38 and 39, notwithstanding SPEX’s
  5   recent change of position regarding the similarity of these claims.1 See Nat'l Ass'n of
  6   African Am.-Owned Media v. Charter Commc’ns, Inc., 915 F.3d 617, 627 (9th Cir. 2019)
  7   (explaining that, on a motion to dismiss, courts “are not permitted to weigh evidence
  8   and determine whether the explanations proffered by Plaintiffs or [Defendants] are
  9   ultimately more persuasive”).
 10          Claims 38 and 39 of the ’802 patent were found by the PTAB to be invalid over
 11   Harari and Anderson, and thus SPEX knows that the common elements of claims 55
 12   and 57 are also obvious over Harari and Anderson.. (See D.I. 172–2 at ¶ 21.) The only
 13   element not common between these two sets of claims is an additional element recited
 14   in both claims 55 and 57 of the ’135 patent, which requires that the modular device
 15   “operably connect[s] the security module and/or the target module to the host
 16   computing device in response to an instruction from the host computing device.” (See
 17   D.I. 172–2 at ¶ 25.) Kingston’s counterclaim complaint contains more than sufficient
 18   factual allegations that would lead a jury to believe that SPEX knows this element is
 19   also taught by Harari and Anderson.
 20          For one, Kingston pleads that following the PTAB’s initial determination in the
 21   IPR that Harari and Anderson taught the “operably connecting” limitation, SPEX
 22   chose to drop its assertion that other defendants infringed these claims in exchange for
 23   short-circuiting final adjudication of the validity of these claims. But unlike a typical
 24   settlement agreement, the patent owner gave something of value to the accused
 25   1   If SPEX is now asserting that these claims are not the same, such an assertion would raise
 26       serious questions about SPEX’s infringement case for claims 55 and 57 of the ’135 patent,
          as SPEX’s infringement expert relied entirely on his earlier analysis regarding claims 38
 27       and 39 of the ’802 patent to provide his basis for concluding Kingston’s products
          infringed the claims.
 28
                                                    5    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                          ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                              8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 10 of 27 Page ID
                                  #:3030



1    infringers—not the other way around. As Kingston notes in its pleading, this “reverse
2    settlement” is highly indicative of the fact that SPEX knew that the Harari and
3    Anderson disclosed the “operably connecting” limitations and that the claims would be
4    found invalid.
5           Contrary to SPEX’s assertion (at 17–18), Kingston is not seeking to “elevate” a
6    preliminary determination into a final determination. Rather, Kingston is simply
7    making a common-sense inference about SPEX’s knowledge from SPEX’s own actions
8    when it was faced with a proceeding that would likely have ended with claims 55 and
9    57 invalid. This is wholly proper. As is widely recognized, a person’s actions can be
10   (and often are) circumstantial evidence regarding that person’s knowledge. See, e.g.,
11   Marble Bridge Funding Grp., Inc. v. Euler Hermes Am. Credit Indem. Co., 225 F. Supp. 3d
12   1034, 1040 (N.D. Cal. 2016) (in a fraud case, recognizing that “[k]knowledge . . . is a
13   question of fact and like any other fact, it may be proved by circumstantial evidence”
14   (internal quotation marks omitted)); see also United States v. Sanchez-Murillo, 608 F.2d
15   1314, 1318 (9th Cir. 1979) (“knowledge can be inferred from the defendant’s actions
16   and other circumstantial evidence in the case as a whole”).
17          Kingston need not rely only on circumstantial evidence as to SPEX’s knowledge.
18   SPEX acknowledged that any prior art PCMCIA card practices the “operably
19   connecting” step by failing to challenge Kingston’s invalidity presentation in this case
20   regarding that step. As is detailed in Kingston’s counterclaim complaint, Kingston
21   asserted this element was taught by the PCMCIA specification, which is practiced by
22   any PCMCIA card. (See D.I. 271-2 at ¶ 27.) SPEX did not disagree. (See id.) Both the
23   Harari and Anderson references teach PCMCIA cards, and thus SPEX must know that
24   Harari and Anderson practice the “operably connecting” step. (See id.) Again, SPEX
25   may have a different view as to why it didn’t respond on these points (it didn’t provide
26   any explanation in its response), but the reasonable inference drawn from SPEX’s
27   experts failure to contest that this element was taught by PCMCIA is that SPEX knows
28
                                                   6    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 11 of 27 Page ID
                                  #:3031



1    that it is. Kingston should, at minimum, be allowed to ask SPEX’s expert why he
2    didn’t expound on this point and to query SPEX’s knowledge concerning this element
3    and PCMCIA.
4           Contrary to SPEX’s contention, it is immaterial that there has been no
5    adjudication of invalidity regarding these claims. Indeed, in Handguards, this did not
6    even prove to be a relevant consideration, despite that case turning on whether a
7    Defendant knew that its claims were invalid. See generally Handgards, Inc. v. Ethicon, Inc.,
8    601 F.2d 986, 991 (9th Cir. 1979). If there had been an adjudication of invalidity, there
9    would be no need for Kingston to bring these counterclaims. This case is about
10   SPEX’s actions to short-circuit the process that it knew would have resulted in a
11   determination of invalidity, and its continued assertion of claims SPEX knows
12   rightfully should have been found invalid.
13          At its core, SPEX’s issue with Kingston’s complaint does not in reality appear to
14   be that Kingston sufficiently pled SPEX’s knowledge, but that SPEX simply disagrees
15   with the inferences drawn from the factual allegations in Kingston’s complaint. SPEX
16   is free to present its interpretation to the jury, but the factual allegations in Kingston’s
17   complaint are not insufficient because SPEX disagrees with them. It is a bedrock
18   principle that under the 12(b)(6) standard that is applied to determine whether
19   Kingston’s amendments would be futile, this Court is to accept “all reasonable
20   inferences” drawn from the factual allegations of the complaint. E.g. Navarro v. Block,
21   250 F.3d 729, 732 (9th Cir. 2001). Asserting that SPEX knows its claims are invalid
22   based on tacit admissions made by SPEX and SPEX’s own actions is a wholly
23   reasonable inference from these facts, and as such, Kingston’s allegations are sufficient
24   to support its contention that SPEX knows these claims are invalid.
25
26
27
28
                                                   7    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 12 of 27 Page ID
                                  #:3032


                   2. Kingston Is Not Estopped From Bringing Anti-Trust and Patent
1                     Misuse Claims Predicated on SPEX’s Knowledge Regarding
                      Validity
2
            We next address SPEX’s flawed assertion that the IPR statute bars Kingston
3
     from bringing anti-trust and patent misuse counterclaims. Throughout its brief, SPEX
4
     attempts to improperly conflate seeking a judgment of invalidity with seeking a
5
     judgment for damages and an injunction based on anti-competitive behavior. To be
6
     clear, Kingston is not affirmatively seeking to prove that claims 55 and 57 are invalid
7
     over Harari and Anderson. Kingston intends to present an invalidity case based on
8
     entirely different system art. Kingston expects that it will be successful in doing so, but
9
     these amendments and counterclaims are not about proving invalidity of claims 55 and
10
     57 of the ’135 patent.
11
            To the contrary, Kingston’s amended counterclaims are about SPEX’s
12
     anticompetitive behavior. Kingston will seek to prove that SPEX knows the claims are
13
     invalid, based on SPEX’s own actions and admissions. (See D.I. 172–2, at ¶¶ 21–28.)
14
     Kingston will show that, rather than trying a case before the PTAB on the validity of
15
     these claims, SPEX instead chose to enter into an illegal reverse settlement agreement
16
     to avoid a certain finding that the claims were invalid. (See id. at ¶ 30.) Kingston will
17
     show that the purpose of this agreement was to allow SPEX to continue to assert
18
     known-invalid claims against Kingston—an action which the 9th Circuit has recognized
19
     constitutes an illegal restraint of trade. (See id. at ¶ 30–31); see also Handgards, Inc. v.
20
     Ethicon, Inc., 601 F.2d 986, 994 (9th Cir. 1979) (recognizing that bad-faith enforcement
21
     of known-invalid claims constitutes a violation of the anti-trust laws). And Kingston
22
     will show that SPEX’s continued assertion of known-invalid claims harms the market
23
     in the U.S. and California for secure, portable USB products and harms Kingston. (See
24
     D.I. 172–2 at ¶ 18; ¶¶ 32–33.) This is materially different than seeking a judgment of
25
     invalidity, which turns solely on whether a skilled artisan would have combined
26
     references in a way that teaches the elements of a claimed invention.
27
28
                                                     8    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                           ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                               8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 13 of 27 Page ID
                                  #:3033



1           SPEX cites no authority that Kingston’s previous challenges to the validity of
2    claims 55 and 57 should bar Kingston from bringing anti-trust counterclaims based on
3    an illegal reverse settlement. SPEX instead argues that Kingston is barred from
4    bringing these claims because the invalidity of claims 55 and 57 is a “predicate fact”
5    that Kingston is required to prove in order to show SPEX knows these claims are
6    invalid. Not so. SPEX cites no authority for this proposition, nor is the invalidity of
7    the claims an element of any of the counterclaims raised by Kingston. And, though
8    Kingston believes that SPEX did believe that its claims would be found invalid, this
9    case does not turn on whether the claims are actually invalid. Rather, the case turns on
10   SPEX’s knowledge and actions.
11          Additionally, the IPR statute relied upon by SPEX only bars assertions that a
12   “claim is invalid” in a civil action that “arise[s] in whole or in part” under the patent
13   laws of the United States. See 35 U.S.C. § 315(e)(2); see also 28 U.S.C. § 1338.
14   Kingston’s counterclaims do not arise under the Patent Laws of the United States—
15   rather Kingston alleges violations of the Anti-trust laws based firmly on SPEX’s
16   actions. Moreover, Kingston will not be seeking to prove that claims 55 and 57 are
17   invalid based on the Harari and Anderson, but (as discussed above) will be seeking to
18   prove that SPEX engaged in violations of these antitrust laws because it knows the
19   claims are invalid over these references. As such, the statute does not apply, and
20   Kingston is not estopped from proving that SPEX engaged in illegal anti-competitive
21   behavior by entering into a settlement agreement to prop up claims SPEX knows
22   should no longer be in force.2
23
24   2   SPEX appears to assert that because the statute provides that estoppel applies to civil
25       actions that arise “in part” under the Patent Laws, that somehow that reaches Kingston’s
         anti-trust counterclaims. This cannot be the case. Had Kingston brought its
26       counterclaims in a separate case, SPEX (it appears) would agree that estoppel would not
         apply because the claims would then not arise out of the Patent Laws, even in part.
27       Whether estoppel does or does not apply cannot turn on what claims have been joined
         into the same action.
28
                                                   9    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 14 of 27 Page ID
                                  #:3034


                    3. Neither the Sherman Act Nor the Cartwright Act Require Proof
1                      of an Intent to Restrain Trade By All Parties
2             After spending considerable time on its flawed IPR argument, SPEX next turns
3    to Kingston’s anti-trust allegations but here too, it misstates the law and fails to provide
4    a basis for denying Kingston’s motion. First, SPEX attacks Kingston’s allegations
5    regarding the first element of a Sherman Act section 1 claim (proof of a contract or
6    conspiracy). SPEX asserts (at 11-15) that this element cannot be met because,
7    according to SPEX, Kingston’s complaint fails to allege that all parties to the illegal
8    reverse-settlement agreement had an intent to restrain trade by entering into the
9    agreement. SPEX makes a similar argument regarding Kingston’s Cartwright Act claim
10   (at 14–15). SPEX is wrong, as neither Section 1 of the Sherman Act nor the Cartwright
11   Act require proof of a specific intent by all parties to an illegal agreement to restrain
12   trade.
13            As to section 1 of the Sherman Act, the 9th Circuit has directly rejected the
14   argument advanced by SPEX that Section 1 requires proof of intent. Indeed, the 9th
15   Circuit has found error where a district court “improperly graft[ed] an additional
16   requirement—specific intent to destroy competition—onto the element of [a] prima
17   facie case [under Section 1 of the Sherman Act] requiring that the defendants acted in
18   concert.” Paladin Assocs., Inc. v. Montana Power Co., 328 F.3d 1145, 1153 (9th Cir. 2003).
19   As the 9th Circuit explained, “[o]ur antitrust law is clear that [a plaintiff] need not prove
20   intent to control prices or destroy competition to demonstrate the element of ‘an
21   agreement ... among two or more entities.’” Id. (citing cases). “Although a defendant’s
22   . . . intent may be relevant in determining whether a particular agreement is unreasonable,
23   . . . it is not required to prove the existence of an agreement” or combination. Id. All
24   that is required to prove concerted activity between two or more parties is evidence
25   that agreements have been signed–here unrefutable. See id.; see also Int’l Distribution
26   Centers, Inc. v. Walsh Trucking Co., 812 F.2d 786, 793 (2d Cir. 1987) (“Unlike the proof
27
28
                                                  10    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 15 of 27 Page ID
                                  #:3035



1    required to establish a conspiracy to monopolize under section 2, a specific intent to
2    create a monopoly is not required under section 1.”)
3           Indeed, classic cases of violations of section 1 show this must be true. An
4    agreement which “ties” purchase of an unpatented article to a license for a patent is
5    classic, well-recognized violation of section 1 of the Sherman Act. Fortner Enterprises,
6    Inc. v. U.S. Steel Corp., 394 U.S. 495, 498 (1969); see also Cascade Health Sols. v. PeaceHealth,
7    515 F.3d 883, 912 (9th Cir. 2008) (explaining that “[a] tying arrangement is a device
8    used by a seller with market power in one product market to extend its market power
9    to a distinct product market”). In such an arrangement, it is only the seller who intends
10   to improperly control a market by imposing conditions on the buyer. See Fortner, 394
11   U.S. at 498 (explaining that, in a tying agreement, the seller is trying to “leverage”
12   power in the market for another product); Cascade Health, 515 F.3d 883, 912 (9th Cir.
13   2008) (in a tying agreement, “the seller conditions the sale of one product (the tying
14   product) on the buyer’s purchase of a second product (the tied product)”). The buyer
15   is a victim of this arrangement because while the buyer would like to purchase the tied
16   product from others, the agreement prohibits her from doing so. Fortner, 394 U.S. at
17   499 (explaining that, in a tying arrangement, “buyers are forced to forego their free
18   choice between competing products”). Despite the fact that, in a tying arrangement
19   only the seller has an intent to unreasonably restrain trade, tying stands as a per-se
20   violation of section 1 of the Sherman Act. See Cascade Health, 515 F.3d at 913
21   (explaining that “[t]he Supreme Court has developed a unique per se rule for illegal
22   tying arrangements”). It would make little sense to place an additional requirement to
23   plead a Sherman section 1 claim that would read out one of the classic violations of the
24   section.
25          Nothing in SPEX’s cited cases is to the contrary. SPEX cites Credit Bureau Servs.,
26   Inc. v. Experian Info. Sols., Inc. as purportedly supporting its theory that all parties to an
27   agreement must have an intent to unreasonably restrain trade. See No. SACV 12-2146
28
                                                    11    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                           ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                               8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 16 of 27 Page ID
                                  #:3036



1    JGB, 2013 WL 3337676, at *1 (C.D. Cal. June 28, 2013). The holding of this case,
2    though, is simply that to plead a section 1 violation, there must be proof that there is
3    “some meeting of the minds” between the parties to an alleged conspiracy. See id. at *6.
4    Unlike here, where there is direct proof of an agreement entered into by the parties,
5    that case was dismissed because the plaintiff could not prove an agreement or even a
6    conspiracy by more than one party, and section 1 of the Sherman Act only applies to
7    contracts or conspiracies in restraint of trade. See id. at *6–*7. The same is true of Coal.
8    For ICANN Transparency, Inc. v. VeriSign, Inc., where the 9th Circuit determined that
9    unilateral acts, in the absence of a contract or conspiracy, were insufficient to sustain a
10   section 1 claim. See 611 F.3d 495, 504 (9th Cir. 2010) (explaining that ‘an entity cannot
11   be held liable for antitrust violations if it simply unilaterally increases its prices, absent a
12   showing that it either conspired with another entity in order to restrain trade”). In
13   other words, these cases hold that some proof of contract or conspiracy is required and
14   that a party acting solely on its own (with no contract, for example) will usually not be
15   sufficient to sustain a Sherman section 1 claim.3
16          However, this is not the case here as Kingston has asserted that the existence of
17   a contact, which is more than sufficient to plead a “contract or conspiracy” under the
18   Sherman Act. See Paladin Assocs., 328 F.3d at 1153; see also Am. Ad Mgmt., Inc. v. GTE
19   Corp., 92 F.3d 781, 788 (9th Cir. 1996) (no requirement of intent); Eichman v. Fotomat
20   Corp., 880 F.2d 149, 161 (9th Cir. 1989) (same); T.W. Elec. Serv., Inc. v. Pac. Elec.
21   Contractors Ass'n, 809 F.2d 626, 632 (9th Cir. 1987) (same). Indeed, there can be no
22
23   3   SPEX appears to ignore the “contract” provision of the statute and focus only on
         “conspiracy.” While this is flawed, even a conspiracy does not require common intent.
24       To prove the existence of a conspiracy, a plaintiff would need to plead that “the
         conspirators must have a unity of purpose or a common design and understanding.” In re
25       High-Tech Employee Antitrust Litig., 856 F. Supp. 2d 1103, 1118 (N.D. Cal. 2012). “A co-
         conspirator need not know of the existence or identity of the other members of the
26       conspiracy or the full extent of the conspiracy.” See id. However, even under a conspiracy
         rather than contract, Kingston’s pleading is more than sufficient, as it shows that SPEX
27       and the other defendants had a common purpose of enabling SPEX to keep its invalid
         patent, which could then be asserted against Kingston.
28
                                                   12    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                          ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                              8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 17 of 27 Page ID
                                  #:3037



1    question that Kingston’s counterclaim complaint successfully pleads more than
2    unilateral activity. SPEX does not, and cannot, dispute that it entered into a contract
3    with Western Digital, Apricorn, and Toshiba. (See D.I. 172–2, at ¶ 30.)
4           However, even if some level of intent is required to be pled, Kingston’s
5    complaint remains sufficient. Kingston pleads that the settlement with the parties who
6    were pursuing the IPR was offered by SPEX in furtherance of its plan to enforce
7    claims it knew were invalid, and that likewise the settling parties knew it was a “quid
8    pro quo” to permit to SPEX to carry out its plan. (See D.I. 172–2, at ¶¶ 5, 6, 30–33,
9    33–38.) These factual allegations and the reasonable inferences from them show intent
10   not only by SPEX, but also by the settling defendants. The settling defendants knew
11   their settlement would allow SPEX to force the burden of litigation and presumably the
12   cost burden of a royalty on Kingston. Kingston specifically pleads that by interfering
13   with Kingston’s business and hoping to impose a greater cost burden on it, as well as
14   others who were not licensed, SPEX would permit its sister company to continue to
15   sell products into the relevant market at inflated prices. (See D.I. 172–2, at ¶ 40.) The
16   clear inference is that at least one of the settling parties likewise could and would
17   benefit from increasing a major competitor’s costs, which would enable them to raise
18   or maintain prices above competitive levels.
19          Lastly, SPEX also makes some argument that Kingston’s allegations are only
20   cognizable under Sherman Section 2, monopolization or attempt to monopolize. This,
21   however, is plainly wrong as SPEX’s scheme is based on its contract with the settling
22   defendants which falls squarely under Section 1.
23          SPEX’s similar arguments concerning the California Cartwright Act fails for
24   similar reasons. For one, courts have recognized that “[c]ases decided under the
25   Sherman Act are applicable to interpreting the Cartwright Act” as “the analysis under
26   California’s antitrust law mirrors the analysis under federal law because the Cartwright
27   Act was modeled after the Sherman Act.” Stanislaus Food Prod. Co. v. USS-POSCO
28
                                                 13    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                        ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                            8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 18 of 27 Page ID
                                  #:3038



1    Indus., 782 F. Supp. 2d 1059, 1079 (E.D. Cal. 2011). As noted above, that case law for
2    the Sherman Act show that there need not be proof of intent by all parties to restrain
3    trade—all that is required is an agreement or other concerted activity. Likewise, proof
4    of a contract between two or more parties is sufficient to show a combination under
5    the Cartwright Act. Indeed, just as tying arrangements where only a seller has an intent
6    to restrain competition are per-se violations of the Sherman Act, so too are tying
7    arrangement violations of the Cartwright Act. See, e.g., Becton, Dickinson & Co. v. Cytek
8    Biosciences Inc., No. 18-CV-00933-MMC, 2019 WL 633008, at *5 (N.D. Cal. Feb. 14,
9    2019).4
10          Having pled the facts, the intent and harm to competition in the relevant market,
11   Kingston’s claim is not futile on its face. Kingston should be permitted discovery to
12   prove what it knows to be true.
13                 4. Kingston’s Counterclaim Complaint Successfully Pleads that the
                      Contract Is an Unreasonable Restraint of Trade
14
            SPEX also attacks (at 12–14) the second element of Kingston’s Sherman Act
15
     claim, which requires that the contract or conspiracy be an unreasonable restraint of
16
     trade. Paladin Assocs., 328 F.3d at 1153. SPEX’s arguments are again baseless.
17
            In order to determine whether a contract is an unreasonable restraint of trade
18
     under section 1, courts turn to a “rule of reason” analysis, where Courts look to an
19
     agreement to determine the “degree of harm to competition along with any
20
     justifications or pro-competitive effects to determine whether the practice is
21
     unreasonable on balance.” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1410 (9th Cir.
22
     1991). In anti-trust cases involving patents, this rule of reason involves looking to the
23
     competing policies of patent and anti-trust laws. See F.T.C. v. Actavis, Inc., 570 U.S. at
24
     147 (weighing patent law policies against anti-trust policies); Handgards, Inc. v. Ethicon,
25
     Inc., 601 F.2d 986, 993 (9th Cir. 1979) (same). Thus, the question here is whether the
26
27   4   SPEX makes no separate arguments regarding Kingston’s claims under section 17200 of
         the California Business and Professions Code, so we need not address it separately here.
28
                                                  14    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 19 of 27 Page ID
                                  #:3039



1    anti-competitive effect of SPEX’s agreement with the other defendants outweighs any
2    benefits from the agreement, including the benefits provided by the patent laws. See id.
3           Here, Kingston’s counterclaim complaint explains that the anti-competitive
4    harms resulting from the agreement far outweigh the policies of the patent law and any
5    purported benefits to the market. Specifically, Kingston’s complaint alleges, as is stated
6    on the face of the agreement, that the purpose of the agreement was to avoid an
7    adjudication of the validity of claim 55 and 57 by the PTAB in order for SPEX to be
8    able to assert those claims against Kingston and possibly others in the future. (See D.I.
9    172–2, at ¶ 30; see also D.I. 172–2, at p. 45 (the agreement, stating that “SPEX continues
10   to assert claims based on the ’135 and ’802 patents against Kingston”). Because the
11   agreement was made in order to allow SPEX to assert claims that it knows are invalid
12   and would have been found invalid but for the agreement, the purpose of the
13   complaint was to facilitate bad-faith enforcement of claims that SPEX knows are
14   invalid. (See id. at ¶ 37–38.)
15          Contrary to SPEX’s assertion, these allegations are sufficient to show that the
16   settlement agreement constitutes an unreasonable restraint on trade under the
17   reasoning of both the 9th Circuit’s seminal Handgaurds case and the Supreme Court’s
18   Actavis case. As to Handgards, the 9th Circuit determined that, though “[p]atentees must
19   be permitted to test the validity of their patents” in litigation, “infringement actions
20   initiated and conducted in bad faith contribute nothing to the furtherance of the
21   policies of either the patent law or the anti-trust law.” Handgards, Inc. v. Ethicon, Inc., 601
22   F.2d 986, 993 (9th Cir. 1979). Thus, the anti-competitive harms resulting from bad-
23   faith enforcement of known-invalid claims outweighs the countervailing considerations
24   of the Patent Law, and the benefits to society from patents. See id. It is of no moment
25   that Handgards specifically addressed an allegation under Section 2 of the Sherman Act.
26   This reasoning is directly relevant here, because (as alleged) the agreement allows SPEX
27   to engage in bad-faith enforcement. Thus, because the agreement facilitates and
28
                                                  15    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 20 of 27 Page ID
                                  #:3040



1    enables violations of the anti-trust law, the agreement constitutes an unreasonable
2    restraint on trade.
3           SPEX also ignores the reasoning of F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013).
4    Contrary to SPEX’s limited interpretation, this case was not just about specific
5    agreement where a patent owner pays a potential infringer to stay out of the market.
6    The case broadly addressed questions underlying whether agreements that settle patent
7    disputes can constitute unreasonable restraints on trade. See Actavis, Inc., 570 U.S. at
8    148–150 (discussing broadly how and when patent settlement agreements can
9    constitute unreasonable restraints on trade). And on that question, the Supreme Court
10   answered that “unusual” agreements—such as where a patent owner gives something
11   of value to an alleged infringer to achieve an anti-competitive effect—can constitute
12   illegal “reverse-payment” settlements if the agreements are “unjustified” by the
13   circumstances leading to the settlement. See id. at 153–158. Here, as alleged by
14   Kingston in its counterclaim complaint, SPEX gave something it asserts has great
15   value—a royalty-free perpetual license to the ’135 patent—solely to avoid an
16   adjudication of the validity of the claim of that patent. (See D.I. 172–2 at ¶¶ 30–31, 38.)
17   The agreement therefore is wholly unjustified and serves no purpose other than to
18   achieve an anti-competitive effect (to permit assertion of known-invalid claims against
19   Kingston).5
20                 5. Kingston’s Counterclaims Pleads Facts Sufficient to Show Anti-
                      Competitive Harm
21
            Lastly, SPEX asserts (at 13–14) that Kingston has not sufficiently pled harm to
22
     the market resulting from SPEX’s anti-competitive behavior, contending that its
23
     reverse-payment settlement with the other defendants actually increases competition.
24
     This argument falls flat for a number of reasons.
25
26   5   Notably, a restraint of trade is not required for Kingston’s patent misuse affirmative
27       defense, so this affirmative defense should be unaffected by any ruling on the restraint of
         trade pleading.
28
                                                   16    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                          ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                              8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 21 of 27 Page ID
                                  #:3041



1           For one, SPEX ignores the relevant market. As laid out in Kingston’s
2    counterclaim complaint, the market that is harmed by SPEX’s anticompetitive conduct
3    is the market for “portable, secure USB products.” (See D.I. 172–2 at ¶¶ 14–15.)
4    SPEX does not, and cannot, explain how a license granted to makers of hard drives
5    (like Western Digital and Toshiba) increases competition in that market, particularly
6    since none of the Western Digital products SPEX alleged infringed its patents were
7    portable, secure USB products. See Complaint, D.I. 1, SPEX Technologies, Inc. v. Toshiba
8    America Electronics Components, Inc. et al., Case No. 16-cv-01800 (C.D. Cal.); Complaint,
9    D.I. 1, SPEX Technologies, Inc. v. Western Digital Corp. et al., Case No. 16-cv-01788 (C.D.
10   Cal.). As SPEX has alleged infringement, the only relevant player in the market as
11   defined in Kingston’s counterclaim complaint is Defendant Apricorn.
12          Beyond that, SPEX ignores the allegations of market harm in Kingston’s
13   counterclaim complaint. Here, Kingston pleads that SPEX “paid off” the other
14   defendants with extraordinarily favorable licenses in exchange for dropping their IPR.
15   This hurts the market because Kingston, a major supplier or secure portable USB
16   products, is now under a cloud of litigation and faces a threat of costs far greater than
17   its competitors. Should the contracts be given their intended effect, this ultimately
18   means Kingston will be burdened with a higher cost that its competitors do not have to
19   bare. Thus, as alleged by Kingston, Kingston will be forced to raise prices in order to
20   pay the monopoly rents sought by SPEX. (See D.I. 172–2, at ¶ 18). As Kingston is a
21   significant player in this market, this in turn allows other sellers of secure, USB
22   products to increase their prices, including allowing SPEX’s sister company to continue
23   to maintain higher prices. (See D.I. 172–2, at ¶¶ 18. 40.) Thus, consumers of secure,
24   portable USB memory will be forced to pay higher prices, with no countervailing
25   benefit to the market. See id. SPEX presents no authority that such a theory is
26   foreclosed, nor can it.
27
28
                                                 17    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                        ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                            8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 22 of 27 Page ID
                                  #:3042



1           At most, SPEX presents a different view of the facts. All of this will, of course,
2    be the subject of expert testimony. SPEX is free to obtain its own expert who can
3    expound that SPEX’s settlement agreement increased competition.6 But this Court
4    cannot and should weigh this bare, attorney argument against the factual allegations of
5    the complaint at this stage of the litigation. Rather, this Court should allow the
6    amendment and allow development of the factual record so that Kingston can prove,
7    as it has alleged, that the illegal settlement agreement harmed the market for secure,
8    portable USB products.7
9         B. Kingston’s Amendments Neither Prejudice SPEX Nor Are They
             Brought In Bad Faith
10
            Kingston’s amended answer and counterclaims neither unfairly prejudice SPEX
11
     nor are they brought in bad faith. None of SPEX’s arguments to the contrary are
12
     meritorious.
13
            SPEX identifies no prejudice it will suffer other than the natural results of
14
     having to answer for its actions. First, SPEX asserts (at 21) that it will be unfairly
15
     prejudiced because it will be forced to relitigate the validity of claims 55 and 57 over
16
     Harari and Anderson. As an initial matter, the validity of these claims has never
17
     actually been adjudicated, so this entire argument has a flawed premise. However, as
18
     noted above, SPEX conflates Kingston’s anti-trust counterclaims with an adjudication
19
     of validity. To combat Kingston’s counterclaims, SPEX will have to answer about its
20
     knowledge concerning the validity of these claims. It is SPEX’s knowledge of the
21
     claims’ invalidity and SPEX’s anti-competitive actions associated therewith that are the
22
23
24   6   It simply lacks credibility to assert that providing a free license to certain hand-picked
         market players while seeking royalties from others acts to increase competition and help
25       consumers. This is especially the case here where SPEX had been suing those same hand-
         picked players and then suddenly decided to simply drop their case for nothing.
26   7   Notably, anti-competitive harm is not required for Kingston’s patent misuse affirmative
27       defense, so this affirmative defense should be unaffected by any ruling on the anti-
         competitive harm pleading.
28
                                                  18    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 23 of 27 Page ID
                                  #:3043



1    core basis of Kingston’s counterclaims. Kingston will not assert, and SPEX need not
2    “relitigate,” the invalidity of these claims over Harari and Anderson.
3           Second, SPEX complains that Kingston’s counterclaims will increase the
4    complexity of the trial. SPEX’s complaint is overblown. Kingston’s counterclaims,
5    though distinct from an assertion of invalidity or infringement, share significant overlap
6    with the case as it already exists. For example, both SPEX’s claims of infringement,
7    Kingston’s invalidity defenses, and Kingston’s added counterclaims all involve similar
8    factual underpinnings, including the disclosure of the ’135 patent, the scope of the
9    claims of the ’135 patent, and the technology of the ’135 patent. Addressing the
10   counterclaims will require no more than an additional witness or two, for example to
11   expound on the market effects of SPEX’s conduct.
12          Judicial efficiency dictates that all of these SPEX claims of infringement and
13   Kingston’s counterclaims be tried together. Separating SPEX’s claims of infringement
14   from Kingston’s anti-trust counterclaims will require significant inefficiencies and
15   additional expense from having to educate two different juries of similar facts, having
16   to call witnesses to two separate trials, and taking additional time on this Court’s
17   calendar. Courts have routinely allowed amendment where amendments “promote
18   judicial efficiency by allowing the parties to resolve all of their disputes” in a single
19   action, “rather than through piecemeal litigation.” Potter Voice Techs., LLC v. Apple Inc.,
20   No. C 13-1710 CW, 2015 WL 13404106, at *2 (N.D. Cal. Mar. 20, 2015). The added
21   complexity and expense from having to have two separate cases far outweighs the
22   minor added complexity from allowing Kingston to amend its answer in this case and
23   have all of the issue tried together.
24          Third, SPEX complains that Kingston’s counterclaims would necessitate “costly,
25   burdensome, and time-consuming discovery.” Resp. at 22. SPEX’s complaints are
26   again overblown. For one, this Court has already scheduled ample time to conduct
27   additional discovery related to Kingston’s counterclaims. For another thing, the only
28
                                                  19    KINGSTON’S REPLY ISO MOTION TO AMEND
                                                         ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                             8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 24 of 27 Page ID
                                  #:3044



1    additional discovery that is required, as Kingston previously explained, would be “one
2    additional 30(b)(6) deposition of a SPEX witness” along with expert reports and
3    deposition to address the economic impacts of SPEX’s behavior. (See D.I. 167, at 7.)
4    Contrary to SPEX’s assertion (at 22), there will be no need to gather discovery from
5    the other defendants, as their intentions in entering into the settlement agreement is
6    immaterial, as discussed above. See supra pp. 9–11. Moreover, Kingston does not
7    anticipate bringing any motions to compel material that SPEX withholds as privileged,
8    as Kingston does not believe that it will need any privileged information to prove its
9    claims.8
10           Lastly, SPEX’s claim that Kingston’s counterclaims are made in bad faith as a
11   “collateral attack” on determinations made by other courts is unfounded. Kingston is
12   continuing its appeals relating to the ’135 patent, and fully expects those appeals to be
13   successful. Neither has been adjudicated to their finality. In any event, as previously
14   discussed, the issues raised by Kingston in the amended complaint are different than an
15   ordinary claim for invalidity that is involved in these other adjudications, and the
16   outcome regarding Kingston’s counterclaims will have no effect on those pending
17   appeals (nor will it have any impact on the adjudication of validity in this case).
18           In reality, the additional burden to the parties from the amendments will be
19   minimal, will not cause any delay in the schedule already set forth by the Court, and is
20   well justified given the increases in judicial efficiency from having all of these claims
21   tried together rather than in separate trials. The only real prejudice to SPEX is having
22   to answer for the anti-competitive actions it took while this case was pending. That is
23   no reason to deny Kingston’s motion to claim—it is the natural result of SPEX’s
24   behavior.
25
26
     8
27       However, to the extent that SPEX relies on privilege to refuse to testify as to its reasons for continuing to assert
         claims 55 and 57, the jury would certainly be entitled to consider that refusal in rendering its decision.
28
                                                               20      KINGSTON’S REPLY ISO MOTION TO AMEND
                                                                        ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                                            8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 25 of 27 Page ID
                                  #:3045



1                                     CONCLUSION
2          For the reasons above, Kingston should be granted leave to amend its answer
3    and counterclaims.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             21   KINGSTON’S REPLY ISO MOTION TO AMEND
                                                   ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                       8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 26 of 27 Page ID
                                  #:3046


                                       Respectfully Submitted,
1
2    Dated: September 9, 2019           FISH & RICHARDSON P.C.
3                                       By: /s/ David M. Hoffman
                                            David M. Hoffman (pro hac vice)
4
                                            hoffman@fr.com
5                                           David Morris (pro hac vice)
                                            dmorris@fr.com
6
                                            One Congress Plaza
7                                           111 Congress Ave., Suite 810
                                            Austin, TX 78701
8                                           Tel: (512) 472-5070
9                                           Fax: (512) 320-8935
10                                           Joanna M. Fuller (SBN 266406)
                                             jfuller@fr.com
11                                           555 West Fifth Street 31st Floor
12                                           Los Angeles, CA 90013
                                             Tel: (213) 533-4240
13                                           Fax: (858) 678-5099
14                                           Oliver J. Richards (SBN 310972)
                                             orichards@fr.com
15
                                             12390 El Camino Real
16                                           San Diego, CA 92130
                                             Tel: 858-678-4715
17
                                             Fax: 858-678-5099
18
                                        LAW OFFICE OF S.J. CHRISTINE YANG
19
                                             Christine Yang (SBN 102048)
20                                           chrisyang@sjclawpc.com
21                                           Victoria Hao (pro hac vice)
                                             vhao@sjclawpc.com
22                                           17220 Newhope Street, Suite 101-102
23                                           Fountain Valley, CA 92708
                                             Tel.: (714) 641-4022
24                                           Fax: (714) 641-2082
25
                                       Attorneys for Defendants
26                                     Kingston Technology Corporation, Kingston
                                       Digital, Inc., and Kingston Technology
27
                                       Company, Inc.
28
                                        22   KINGSTON’S REPLY ISO MOTION TO AMEND
                                              ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                  8:16-cv-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 175 Filed 09/09/19 Page 27 of 27 Page ID
                                  #:3047



1                              CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on September 9, 2019, to all counsel of record
4    who are deemed to have consented to electronic service via the Court’s CM/ECF
5    system. Any other counsel of record will be served by electronic mail and regular mail.
6                                               /s/ David M. Hoffman
7                                               David M. Hoffman
                                                hoffman@fr.com
8
9                                               Attorneys for Defendants
                                                Kingston Technology Corporation,
10                                              Kingston Digital, Inc., and
11                                              Kingston Technology Company, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               23   KINGSTON’S REPLY ISO MOTION TO AMEND
                                                     ANSWER, DEFENSES AND COUNTERCLAIMS
                                                                         8:16-cv-01790-JVS-AGR
